WINCH, J.
Plaintiff in her petition claimed the fund involved in this case as a gift.
Such being the case, it was incumbent upon her to prove all the essential elements of a gift.
*645She proved a delivery of the fund, which was reduced to her possession before the donor’s death. She failed to prove an intention to make a gift. The mere possession of the funds by the donee raises no presumption that the possession was acquired as a gift. Thornton, Gifts, par. 321.
When no consideration exists for the transfer of property, in the absence of explanatory circumstances, a resulting trust arises in favor of the grantor or transferor. Roberts v. Remy, 56 Ohio St. 249 [46 N. E. 1066].
The judgment is affirmed.
Henry and Marvin, JJ.